Exhibit 10.2

 

THIRD AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

 

This Third Amendment to Loan and Security Agreement (this “Amendment”) is
entered into this 30th day of October, 2013, by and between Silicon Valley Bank
(“Bank”) and Millennial Media, Inc., a Delaware corporation (“Borrower”) whose
address is 2400 Boston Street, Suite 301, Baltimore, MD 21224.

 

RECITALS

 

A.                                    Bank and Borrower have entered into that
certain Loan and Security Agreement dated as of August 11, 2011 (as the same has
been and may from time to time be further amended, modified, supplemented or
restated, the “Loan Agreement”).

 

B.                                    Bank has extended credit to Borrower for
the purposes permitted in the Loan Agreement.

 

C.                                    Borrower has requested that Bank amend the
Loan Agreement to (i) extend the maturity date, (ii) revise the interest rate
payable on the Advances, and (iii) make certain other revisions to the Loan
Agreement as more fully set forth herein.

 

D.                                    Bank has agreed to so amend certain
provisions of the Loan Agreement, but only to the extent, in accordance with the
terms, subject to the conditions and in reliance upon the representations and
warranties set forth below.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

1.                                      Definitions.  Capitalized terms used but
not defined in this Amendment shall have the meanings given to them in the Loan
Agreement.

 

2.                                      Amendments to Loan Agreement.

 

2.1                               Section 2.1.1 (Revolving Advances).  The
second sentence of Section 2.1.1(b) is hereby amended by replacing the reference
to “Section 2.1.2(b)” with “Section 4.1”.

 

2.2                               Section 2.1 (Promise to Pay).  Sections 2.1.2,
2.1.3 and 2.1.4 are amended in their entirety and replaced with the following:

 

2.1.2                     Reserved.

 

2.1.3                     Reserved.

 

2.1.4                     Reserved.

 

--------------------------------------------------------------------------------


 

2.3                               Section 2.2 (Overadvances).  Section 2.2 is
amended in its entirety and replaced with the following:

 

2.2                               Overadvances.  If, at any time, the
outstanding principal amount of any Advances exceeds the lesser of either the
Revolving Line or the Borrowing Base, Borrower shall immediately pay to Bank in
cash such excess.

 

2.4                               Section 2.4 (Fees).  Sections 2.4(b) and
(c) are amended in their entirety and replaced with the following:

 

(b)                                 Reserved.

 

(c)                                  Unused Revolving Line Facility Fee.  A fee
(the “Unused Revolving Line Facility Fee”), payable quarterly, in arrears, on a
calendar year basis, in an amount equal to one-quarter of one percent (0.25%)
per annum of the average unused portion of the Revolving Line, as determined by
Bank.  The unused portion of the Revolving Line, for purposes of this
calculation, shall equal the difference between (x) the Revolving Line amount
(as it may be reduced from time to time) and (y) the average for the period of
the daily closing balance of the Revolving Line outstanding.  Borrower shall not
be entitled to any credit, rebate or repayment of any Unused Revolving Line
Facility Fee previously earned by Bank pursuant to this Section notwithstanding
any termination of the Agreement or the suspension or termination of Bank’s
obligation to make loans and advances hereunder; and

 

2.5                               Section 3.2 (Conditions Precedent to all
Credit Extensions).  The following new clause (d) is hereby added to
Section 3.2:

 

(d)                                 in connection with any Advance requested by
Borrower while no Advances are then outstanding, receipt of all reports,
certificates, statements, projections and other documents and information
described in Section 6.2.

 

2.6                               Section 3.4 (Procedures for Borrowing). 
Section 3.4 is amended by deleting the following parenthetical in its entirety:

 

(other than Advances under Sections 2.1.2 or 2.1.4)

 

2.7                               Section 4.1 (Grant of Security Interest).  The
following new paragraphs are hereby added to the end of Section 4.1:

 

Borrower acknowledges that it previously has entered, and/or may in the future
enter, into Bank Services Agreements with Bank.  Regardless of the terms of any
Bank Services Agreement, Borrower agrees that any amounts Borrower owes Bank
thereunder shall be deemed to be Obligations hereunder and that it is the intent
of Borrower and Bank to have all such Obligations secured by the first priority
perfected security interest in the Collateral granted herein (subject only to
Permitted Liens that may have superior priority to Bank’s Lien in this
Agreement).

 

2

--------------------------------------------------------------------------------


 

If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are satisfied
in full, and at such time, Bank shall, at Borrower’s sole cost and expense,
terminate its security interest in the Collateral and all rights therein shall
revert to Borrower.  In the event (x) all Obligations (other than inchoate
indemnity obligations), except for Bank Services, are satisfied in full, and
(y) this Agreement is terminated, Bank shall terminate the security interest
granted herein upon Borrower providing cash collateral acceptable to Bank in its
good faith business judgment for Bank Services, if any.  In the event such Bank
Services consist of outstanding Letters of Credit, Borrower shall provide to
Bank cash collateral in an amount equal to (x) if such Letters of Credit are
denominated in Dollars, then at least one hundred five percent (105.0%); and
(y) if such Letters of Credit are denominated in a Foreign Currency, then at
least one hundred ten percent (110.0%), of the Dollar Equivalent of the face
amount of all such Letters of Credit plus all interest, fees, and costs due or
to become due in connection therewith (as estimated by Bank in its good faith
business judgment), to secure all of the Obligations relating to such Letters of
Credit.

 

2.8                               Section 4.2 (Priority of Security Interest). 
Section 4.2 is amended by deleting the second paragraph in its entirety.

 

2.9                               Section 6.2 (Financial Statements, Reports,
Certificates).  Section 6.2 is amended by adding the following at the end of
such Section:

 

Notwithstanding the foregoing, Borrower shall not be required to deliver the
reports, certificates, statements, projections and other documents and
information described in Section 6.2 (other than Section 6.2(h)) at any time
that there are no Advances outstanding; provided, however, that if Borrower
requests an Advance at a time that no Advances are outstanding then as a
condition precedent to such Advance Borrower must deliver to Bank all such
certificates, statements, projections and other documents and information that
were not required to be delivered per the above.

 

2.10                        Section 6.10 (Access to Collateral; Books and
Records).  The third sentence of Section 6.10 is amended in its entirety and
replaced with the following:

 

Borrower hereby acknowledges that such an audit shall be conducted within ninety
(90) days after the first Advance following the Third Amendment.

 

2.11                        Section 12.8 (Survival).  Section 12.8 is amended by
adding the following sentence to the end of that section:

 

Without limiting the foregoing, except as otherwise provided in Section 4.1, the
grant of security interest by Borrower in Section 4.1 shall survive until the
termination of all Bank Services Agreements.

 

2.12                        Section 13 (Definitions).  The following terms and
their respective definitions set forth in Section 13.1 are amended in their
entirety and replaced with the following:

 

3

--------------------------------------------------------------------------------


 

“Availability Amount” is (a) the lesser of (i) the Revolving Line or (ii) the
amount available under the Borrowing Base minus (b) the outstanding principal
balance of any Advances.

 

“Credit Extension” is any Advance or any other extension of credit by Bank for
Borrower’s benefit.

 

“Current Liabilities” are all obligations and liabilities of Borrower to Bank,
plus, without duplication, the aggregate amount of Borrower’s Total Liabilities
that mature within one (1) year.

 

“FX Forward Contract” is any foreign exchange contract by and between Borrower
and Bank under which Borrower commits to purchase from or sell to Bank a
specific amount of Foreign Currency on a specified date.

 

“Letter of Credit” is a standby or commercial letter of credit issued by Bank
upon request of Borrower based upon an application, guarantee, indemnity, or
similar agreement.

 

“Loan Documents” are, collectively, this Agreement, the Perfection Certificate,
the Pledge Agreement, the Guaranty, the Security Agreement, any Bank Services
Agreement, any note, or notes or guaranties executed by Borrower or any
Guarantor, and any other present or future agreement between Borrower and any
Guarantor and/or for the benefit of Bank, all as amended, restated, or otherwise
modified.

 

“Obligations” are Borrower’s obligation to pay when due any debts, principal,
interest, Bank Expenses, and other amounts Borrower owes Bank now or later,
whether under this Agreement, the other Loan Documents, or otherwise, including,
without limitation, any interest accruing after Insolvency Proceedings begin and
debts, liabilities, or obligations of Borrower assigned to Bank, and the
performance of Borrower’s duties under the Loan Documents.

 

“Prime Rate” is the rate of interest per annum from time to time published in
the money rates section of The Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that if such rate of
interest, as set forth from time to time in the money rates section of The Wall
Street Journal, becomes unavailable for any reason as determined by Bank, the
“Prime Rate” shall mean the rate of interest per annum announced by Bank as its
prime rate in effect at its principal office in the State of California (such
Bank announced Prime Rate not being intended to be the lowest rate of interest
charged by Bank in connection with extensions of credit to debtors).

 

“Revolving Line Maturity Date” is May 9, 2014.

 

2.13                        Section 13 (Definitions).  The following terms and
their respective definitions are added to Section 13.1, in appropriate
alphabetical order, as follows:

 

“Bank Services”  are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to Borrower or any of its

 

4

--------------------------------------------------------------------------------


 

Subsidiaries by Bank or any Bank Affiliate, including, without limitation, any
letters of credit, cash management services (including, without limitation,
merchant services, direct deposit of payroll, business credit cards, and check
cashing services), interest rate swap arrangements, and foreign exchange
services as any such products or services may be identified in Bank’s various
agreements related thereto (each, a “Bank Services Agreement”).

 

“Third Amendment” is that certain Third Amendment to Loan and Security Agreement
by and between Bank and Borrower dated as of October    , 2013.

 

2.14                        Section 13 (Definitions).  Clause (e) of the
definition of “Eligible Accounts” in Section 13.1 is amended in its entirety and
replaced with the following:

 

(e)                                  Accounts owing from an Account Debtor which
does not have its principal place of business in the United States or another G7
country unless otherwise approved of in writing by Bank in its sole discretion;

 

2.15                        Section 13 (Definitions).  The following terms and
their respective definitions set forth in Section 13.1 are deleted in their
entirety:

 

“Cash Management Services”

 

“FX Business Day”

 

“FX Reduction Amount”

 

“FX Reserve”

 

“Letter of Credit Application”

 

“Letter of Credit Reserve”

 

“Settlement Date”

 

2.16                        Exhibit C (Borrowing Base Certificate).  The
Borrowing Base Certificate is amended in its entirety and replaced with the
Borrowing Base Certificate in the form of Exhibit C attached hereto.

 

2.17                        Exhibit D (Compliance Certificate).  The Compliance
Certificate is amended in its entirety and replaced with the Compliance
Certificate in the form of Exhibit D attached hereto.

 

3.                                      Limitation of Amendments.

 

3.1                               The amendments set forth in Section 2, above,
are effective for the purposes set forth herein and shall be limited precisely
as written and shall not be deemed to (a) be a consent to any amendment, waiver
or modification of any other term or condition of any

 

5

--------------------------------------------------------------------------------


 

Loan Document, or (b) otherwise prejudice any right or remedy which Bank may now
have or may have in the future under or in connection with any Loan Document.

 

3.2                               This Amendment shall be construed in
connection with and as part of the Loan Documents and all terms, conditions,
representations, warranties, covenants and agreements set forth in the Loan
Documents, except as herein amended, are hereby ratified and confirmed and shall
remain in full force and effect.

 

4.                                      Representations and Warranties.  To
induce Bank to enter into this Amendment, Borrower hereby represents and
warrants to Bank as follows:

 

4.1                               Immediately after giving effect to this
Amendment (a) the representations and warranties contained in the Loan Documents
are true, accurate and complete in all material respects as of the date hereof
(except to the extent such representations and warranties relate to an earlier
date, in which case they are true and correct as of such date), and (b) no Event
of Default has occurred and is continuing;

 

4.2                               Borrower has the power and authority to
execute and deliver this Amendment and to perform its obligations under the Loan
Agreement, as amended by this Amendment;

 

4.3                               The organizational documents of Borrower most
recently delivered to Bank remain true, accurate and complete and have not been
amended, supplemented or restated and are and continue to be in full force and
effect;

 

4.4                               The execution and delivery by Borrower of this
Amendment and the performance by Borrower of its obligations under the Loan
Agreement, as amended by this Amendment, have been duly authorized;

 

4.5                               The execution and delivery by Borrower of this
Amendment and the performance by Borrower of its obligations under the Loan
Agreement, as amended by this Amendment, do not and will not contravene (a) any
law or regulation binding on or affecting Borrower, (b) any contractual
restriction with a Person binding on Borrower, (c) any order, judgment or decree
of any court or other governmental or public body or authority, or subdivision
thereof, binding on Borrower, or (d) the organizational documents of Borrower;

 

4.6                               The execution and delivery by Borrower of this
Amendment and the performance by Borrower of its obligations under the Loan
Agreement, as amended by this Amendment, do not require any order, consent,
approval, license, authorization or validation of, or filing, recording or
registration with, or exemption by any governmental or public body or authority,
or subdivision thereof, binding on either Borrower, except as already has been
obtained or made; and

 

4.7                               This Amendment has been duly executed and
delivered by Borrower and is the binding obligation of Borrower, enforceable
against Borrower in accordance with its terms, except as such enforceability may
be limited by bankruptcy, insolvency, reorganization, liquidation, moratorium or
other similar laws of general application and equitable principles relating to
or affecting creditors’ rights.

 

6

--------------------------------------------------------------------------------


 

5.                                      Integration.  This Amendment and the
Loan Documents represent the entire agreement about this subject matter and
supersede prior negotiations or agreements.  All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of this Amendment and the Loan Documents merge
into this Amendment and the Loan Documents.

 

6.                                      Counterparts.  This Amendment may be
executed in any number of counterparts and all of such counterparts taken
together shall be deemed to constitute one and the same instrument.

 

7.                                      Effectiveness.  This Amendment shall be
deemed effective upon (a) the due execution and delivery to Bank of this
Amendment by each party hereto, (b) Borrower’s payment of an amendment fee in an
amount equal to Seven Thousand Five Hundred Dollars ($7,500), and (c) payment of
Bank’s legal fees and expenses in connection with the negotiation and
preparation of this Amendment.

 

[Signature page follows.]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

 

BANK

 

BORROWER

 

 

 

Silicon Valley Bank

 

Millennial Media, Inc.

 

 

 

 

 

 

By:

/s/ Anthony Raley

 

By:

/s/ Michael B. Avon

Name:

Anthony Raley

 

Name:

Michael B. Avon

Title:

VP

 

Title:

EVP and CFO

 

--------------------------------------------------------------------------------

 